Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 11


                             UNITED S TATES DIS TRICT COURT
                             SOUTHERN DIS TRICT OF FLORIDA

                                               CASE NO.

 HOWARD MI CHAEL CAP LAN ,

                   P laint iff,

                   vs.

 FUEL STOP INC., a Florida Profit
 Corporation, d/b/a MIRAMAR TIRE and
 TISHMAN, VISCARDI & HALPERN
 LLC, a Florida Limited Liability Company,

           Defendant s.
 _______________________________/

                                              COMPLAINT

 P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
 undersigned counsel, hereby files t his compla int and sues FUEL STOP INC., d/b/a
 MIRAMAR TIRE (“MIRAMAR TIRE”), and TISHMAN, VISCARDI & HALPERN LLC,
 (“TVH”) ( hereinaft er, collect ively referred to as “Defendant s”), for declar at ory
 and injunct ive relie f; for discr iminat ion based on disabilit y; and for t he
 result ant at torney's fees, expenses, and cost s (including, but not limit ed to,
 court    cost s     and    expert   fees),    pursuant   to   42   U.S.C.   §12181   et .   seq.,
 ("AMERI CANS WITH DIS ABILITIES ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.      This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and §1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENU E
 2.      The venue o f all event s giving r ise t o this lawsuit is lo cat ed in Broward

                                                   1
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 11


 Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
 t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
 designat ed court for t his suit .


 PARTIES
 3.     P laint iff, HOWARD MI CHAE L CAP LAN , is a re sident of t he St at e of
 Flor ida. At t he t ime o f P laint iff’s visit t o Miramar Tires and Service (“Subject
 Facility”), P la int iff suffered fro m a “qualified disabilit y” under t he ADA, whic h
 subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
 walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
 Miramar Tires and Service, but was denied full and equal access, and full and equa l
 enjo yment of t he facilit ies, ser vices, goods, and amenit ies wit hin Miramar Tires
 and Service, which is t he subject of t his lawsuit . The Subject Fac ilit y is an aut o
 repair and P laint iff want ed t o inquir e about t heir ser vices, but was unable t o due
 to t he discr iminat or y barr ier s enumer at ed in Paragraph 15 o f t his Co mplaint .


 4.     In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
 advocat e of t he r ight s of similar ly sit uat ed disabled per sons an d is a “t est er” for
 t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
 det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
 ADA.


 5.     Defendant s, MIRAMAR TIRE and TVH are aut hor ized t o conduct business
 and are in fact conduct ing business wit hin t he St at e of Flor ida. The Subject
 Facilit y is locat ed at 2300 South State Road 7, Miramar, FL 33023. Upon infor mat io n
 and belief, MIRAMAR TIRE is t he lessee and/or operator of t he Real Propert y and
 t herefore held account ab le o f t he vio lat io ns o f t he ADA in t he Subject Facilit y
 which is t he mat t er of t his suit . Upon informat io n and belief, TVH is t he owner
 and lessor of t he Real Propert y where t he Subject Fac ilit y is lo cat ed and
 t herefore held account able for t he vio lat ions of t he ADA in t he Subject Facilit y
 which is t he mat t er of t his suit .



                                                2
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 11


 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT


 6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t he st at ut e to im plement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
 amo ng ot her t hings, t hat :

        i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
          disabilit y, and t his number shall increase as t he populat io n cont inues t o
          grow and age;

        ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
          wit h disabilit ies and, despit e so me improvement s, such for ms o f
          discr iminat io n against disabled individuals cont inue t o be a pervasive
          social pro blem, requir ing ser ious at t ent ion;

        iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
          areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
          co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
          and access t o public ser vices and public facilit ies;

        iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
          discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
          discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
          co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
          facilit ies and pract ices; exclusio nar y qualificat ion st andards and
          cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
          benefit s, or ot her opport unit ies; and,

        v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
          prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
          an equal basis and t o pursue t hose opport unit ies for which t his count r y

                                                3
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 11


              is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
              unnecessar y expenses result ing fro m dependency and non-product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h d isabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of congressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and   equal   enjo yment   of t he   goods,    services,   facilit ies,   or
 acco mmo dat ions o f any place of public acco mmodat ion by any per son who
 owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n.
 Miramar Tires and Service is a place o f public acco mmodat io n by t he fact it is a n
 est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
 must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
 operat ions affect co mmerce, and it is a ser vice est ablishment . See 42 U.S.C.
 Sec. 12181 (7) and 28 C.F.R. 36.104. T herefore, t he Subject Facilit y is a public
 acco mmo dat ion t hat must co mply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or accommodat io ns at Miramar Tires and Service locat ed at 2300 South State Road
 7, Miramar, FL 33023, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
 seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
 §12182( b)(2)( A)( iv).



                                                  4
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 11


 12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall su ffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefor e, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

           a) The parking facility in front of the tire and auto repair shop does not provide a

               compliant accessible parking space. 2010 ADA Standards 502.1

           b) The parking facility does not have the minimum number of accessible parking

               spaces required. 2010 ADA Standards 208.2




                                               5
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 6 of 11


          c) At time of inspection, in front of business there were several parking spaces

             occupied with customer cars and zero (0) accessible parking spaces. One (1)

             accessible parking space with adjacent access aisle is required. 2010 ADA

             Standards 208.2

          d) Where a total of four or fewer parking spaces, including accessible parking

             spaces, are provided on a site, identification of accessible parking spaces are not

             required by DOJ regulations. All other accessible routes and elements at the

             facility must be compliant. 2010 ADA Standards 216.5

          e) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          f) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.2

          g) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. In parking facilities where the accessible

             route must cross vehicular traffic lanes, marked crossings enhance pedestrian

             safety, particularly for people using wheelchairs and other mobility aids. 2010

             ADA Standards 502.3

          h) Existing facility does not provide a compliant accessible route to the main office

             entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

          i) The main exterior entrance door facing SR 7 is non-compliant. There is a vertical

             rise at the threshold exceeding the maximum rise allowed by the code. 2010 ADA

             Standards 302.2

                                              6
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 7 of 11


          j) The exterior office door has a non-compliant knob type door handle. Operable

              parts must be operable with one hand and not require tight grasping, pinching, or

              twisting of the wrist. 2010 ADA Standards 309.4

          k) The overhead doors on the side of the building do not provide accessible access.

              There is a vertical change in level (step) from the parking lot asphalt ground

              surface up to the walkway in front of the main office entrance door creating a

              barrier for persons with disabilities from safely entering the premises. Changes in

              level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA Standards

              303.2

          l) The interior office double door is non-compliant. At least one of the active leaves

              of doorways with two leaves must comply with 404.2.3. Door openings must

              provide a clear width of 32 inches minimum. Clear openings of doorways with

              swinging doors are measured between the face of the door and the stop, with the

              door open 90 degrees. 2010 ADA Standards 404.2.2, 404.2.3

          m) The interior office door has a non-compliant knob type door handle. Operable

              parts must be operable one hand and not require tight grasping, pinching, or

              twisting of the wrist. 2010 ADA Standards 309.4

          n) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6

 16.   Upon infor mat ion and belie f t here are ot her current vio lat io ns o f t he AD A

                                               7
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 8 of 11


 at Miramar Tires and Service. Only upo n full inspect ion can all vio lat io ns be
 ident ified.   According ly, a co mplet e list of vio lat ions will r equire an on - sit e
 inspect ion by P laint iff’s represent at ives pursuant to Rule 34b of t he Federa l
 Rules of Civil Procedure.


 17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
 att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.


 REQUEST FOR RELIEF


 WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:



                                                8
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 9 of 11


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.    That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; and


 25.    That t his Honorable Court award such ot her and furt her r elief as it deems
 necessar y, just and proper.

 Dat ed t his August 22, 2019.

 Respect fully submit t ed by:

 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile:(954) 639 -7198
 E-Mail: ronst ernlaw@gmail.co m
 At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                               9
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 10 of 11


                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  FUEL STOP INC., a Florida Profit
  Corporation, d/b/a MIRAMAR TIRE and
  TISHMAN, VISCARDI & HALPERN
  LLC, a Florida Limited Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 22, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat al l fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing .

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                              10
Case 0:19-cv-62115-BB Document 1 Entered on FLSD Docket 08/22/2019 Page 11 of 11


                                    SERVICE LIS T:

    HOWARD MI CHAEL CAP LAN , P laint iff, vs. FUEL STOP INC., a Florida Profit
     Corporation, d/b/a MIRAMAR TIRES AND SERVICE and TISHMAN, VISCARDI &
                     HALPERN LLC, a Florida Limited Liability Company

             Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                        CASE NO.


  FUEL STOP INC., d/b/a MIRAMAR TIRE

  REGIS TERED AG ENT:

  SHLAIN, CESAR
  2020 NE 163 STREET
  300 S
  MIAMI, FL 33162

  VIA PROCESS SERVER


  TISHMAN, VISCARDI & HALPERN LLC

  REGIS TERED AG ENT:

  TISHMAN, RUTH
  3011 NE QUAYSIDE LANE
  MIAMI, FL 33138

  VIA PROCESS SERVER




                                             11
